Name: Decision of the EEA Joint Committee No 115/1999 of 24 September 1999 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: deterioration of the environment;  organisation of transport;  European Union law;  technology and technical regulations;  environmental policy
 Date Published: 2000-12-21

 Avis juridique important|22000D1221(15)Decision of the EEA Joint Committee No 115/1999 of 24 September 1999 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 325 , 21/12/2000 P. 0029 - 0030DECISION OF THE EEA JOINT COMMITTEENo 115/1999of 24 September 1999amending Annex II (technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex II to the Agreement was amended by Decision No 94/1999 of the EEA Joint Committee of 16 July 1999(1).(2) Directive 97/68/EC of the European Parliament and of the Council of 16 December 1997 on the approximation of the laws of the Member States relating to measures against the emission of gaseous and particulate pollutants from internal combustion engines to be installed in non-road mobile machinery(2), is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following point shall be inserted after point 1 (Directive 98/37/EC of the European Parliament and of the Council) in Chapter XXIV of Annex II to the Agreement:"1a. 397 L 0068: Directive 97/68/EC of the European Parliament and of the Council of 16 December 1997 on the approximation of the laws of the Member States relating to measures against the emission of gaseous and particulate pollutants from internal combustion engines to be installed in non-road mobile machinery (OJ L 59, 27.2.1998, p. 1)."Article 2The following indent shall be added in point 44 (Council Directive 88/77/EEC) of Chapter I of Annex II to the Agreement:"- 397 L 0068: Directive 97/68/EC of the European Parliament and of the Council of 16 December 1997 (OJ L 59, 27.2.1998, p. 1)."Article 3The texts of Directive 97/68/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 4This Decision shall enter into force on 31 December 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 5This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 24 September 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 296, 23.11.2000.(2) OJ L 59, 27.2.1998, p. 1.